The South Dakota court having entered a judgment for recovery of a definite amount of moneys as alimony in the divorce suit, I agree that in a suit on that judgment in a court of this state a money judgment for the unpaid amount of alimony may be recovered. But such a suit in a court of this state is not a suit for divorce or separation, and the judgment here is for the recovery of an indebtedness established by the foreign judgment. I agree with the holdings of the Michigan and Massachusetts courts that such a judgment cannot be enforced here by proceedings for contempt or attachment against the person of defendant. Our statute, 2 Mason Minn. St. 1927, § 8604, as I view it, authorizes enforcement of a judgment for alimony by contempt proceedings only in a suit for a divorce or separation brought in a district court of this state. *Page 552